                                                               JUDGE THOMAS S. ZILLY
 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                  )   NO. CR16-169TSZ
 9                                              )
                     Plaintiff,                 )   ORDER GRANTING DEFENDANT’S
10                                              )   UNOPPOSED OBJECTION TO
               vs.                              )   FORWARDING OF PASSPORT TO
11                                              )   DEPARTMENT OF STATE AND
     MARY A. MCCRYSTLE,                         )   MOTION FOR RETURN TO DEFENSE
12                                              )   COUNSEL
                     Defendant.                 )
13                                              )
           This matter comes before the Court on Defendant’s motion for return of
14
     passport. (Dkt. 22). The Government does not oppose the motion. Defendant waived
15
     indictment and was prosecuted by way of Information for Social Security Fraud. (Dkt.
16
     5). As part of her pretrial appearance bond, Defendant was required to surrender her
17
     passport to the Court. (Dkt. No. 20). The Defendant subsequently plead guilty to the
18
     charge and was sentenced to three years of probation. (Dkt. 17). Probation was
19
     terminated on March 7, 2018. (Dkt. 18).
20
           The Clerk’s Office filed a notice of intent to forward Defendant’s passport to the
21
     Department of State. (Dkt. 21). Defendant objects to her passport being forwarded to
22
     the Department of State and instead asks that it be returned to her defense counsel. The
23
     Court ORDERS the following:
24
25
26
       ORDER GRANTING DEFENDANT’S                              FEDERAL PUBLIC DEFENDER
       UNOPPOSED OBJECTION TO                                     1601 Fifth Avenue, Suite 700
       FORWARDING OF PASSPORT TO                                    Seattle, Washington 98101
       DEPT OF STATE AND MOTION FOR                                            (206) 553-1100
       RETURN TO DEFENSE COUNSEL - 1
       (Mary A. McCrystle; CR16-169TSZ)
 1         The Clerk of Court is DIRECTED to release Defendant’s passport and deliver it
 2   to Assistant Federal Public Defender Mohammad Ali Hamoudi. Mr. Hamoudi may
 3   pick up the passport from the Clerk’s Office.
 4
           DATED this 24th day of October, 2018.
 5
 6
 7                                                   A
                                                     Thomas S. Zilly
 8
                                                     United States District Judge
 9
10
11
     Presented by,
12
13   s/ Mohammad Ali Hamoudi
     Assistant Federal Public Defender
14   Attorney for Mary A. McCrystle
15
16
17
18
19
20
21
22
23
24
25
26
       ORDER GRANTING DEFENDANT’S                             FEDERAL PUBLIC DEFENDER
       UNOPPOSED OBJECTION TO                                    1601 Fifth Avenue, Suite 700
       FORWARDING OF PASSPORT TO                                   Seattle, Washington 98101
       DEPT OF STATE AND MOTION FOR                                           (206) 553-1100
       RETURN TO DEFENSE COUNSEL - 2
       (Mary A. McCrystle; CR16-169TSZ)
